DETAILED ACTION
Claims 1-4 and 6-21 are pending in the current application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/4/21 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks, filed 10/6/21, with respect to the rejection of claim 1 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Lau et al. (Pub. No. US 2017/02862777 A1) 0022] lines 3-10, [0041] lines 1-11, [0043] lines 1-6 and [0087] lines 1-5 which is able to show being able to use the relationship in the transmission between request and responses  to generate a model representing components associated with the transaction thus viewed 
Applicant's arguments filed 10/6/21 have been fully considered but they are not persuasive. Applicant argues that the cited prior art does not disclose (Argument 1; Remarks pg. 9 lines 1-5) analyzing request-response pairs from the communications and (Argument 2; Remarks pg. 10 lines 9-11) that the mock server is able to provide mock responses according to the model representative of the computing environment of the third party vendor.
With respect to applicant’s argument examiner respectfully disagrees.  Levi [0010] lines 12-16 shows the communication and the analysis of the communication between a source client location and a remote server, where the communications are viewed as the request and the responses calls thus a type or request-response pairs analysis being performed and without further detail about the specifics of what makes up the request-response pairs it is viewed that Levi’s analysis of the communication between source and remote server including the request and responses thus a type of request response pairs would teach this limitation there can also be some information seen in newly cited reference Lau  [0041] lines 1-11 about the specifics of analysis of the transaction data viewed as including request and associated responses as well.
As to argument 2 it is the combination of the teachings of Levi, Lau and Nan the specifics of the implementing the mock server as a testing platform the mock server able to receive subsequent request and provide mock responses according to the model representative of the computing environment of the third party vendor, where .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-2, 8 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Levi et al. (Pub. No. US 2017/0212735 A1), in view of Lau et al. (Pub. No. US 2017/0286277 A1), in view of Nan et al. (Pub. No. US 2009/0083578 A1), in view of Isaacson et al. (Pub. No. US 2016/0011863 A1).

As to claims 1 and 15, Levi discloses a system for implementing a mock server comprising: a non-transitory memory storing instructions (Levi [0023] lines 4-9); and
one or more hardware processors coupled to the non-transitory memory and configured to read the instructions from the non-transitory memory to cause the system to perform operations comprising (Levi [0023] lines 4-9):
monitoring communications between an end user and a vendor including by (Levi [0010] lines 12-16; which shows the able to receive/intercept communication between client and remote server thus viewed as a form of monitoring those communication):
intercepting requests from the end user to a vendor (Levi [0010] lines 12-16; which shows being able to receive/intercept the requests/calls sent from a client to a remote sever, viewed as the vendor/provider environment, associated with testing);
intercepting responses to the requests, wherein the responses are generated by and sent from the vendor to the end user (Levi [0010] lines 12-16; which shows the ability to intercept/receive communication between client and remote server, which is viewed as the vendor/provider environment where communications are viewed as including responses to request calls);
which shows the communication and the analysis of the communication between a source client location and a remote server, where the communications are viewed as the request and the responses calls thus a type or request-response pairs analysis being performed);
building the mock server based on the model representative of the environment of the vendor (Levi [0010] lines 12-16; which shows automatically creating/building mock server codes based on the analysis information, where it is seen specifically disclosed below information a model representation with the environment associated with analysis of information).

Levi does not specifically disclose based on the communication between the end user and the third party vendor generating a model representative of a computing environment of the third party vendor, including by: based on the analyzing, detecting one or more relationships between particular type of request, from the end user, and corresponding particular type of response, to the particular type of request, from the third-party vendor; based on the one or more relationships, generating the model representative of the computing environment of the third party vendor.

However, Lau discloses based on the communication between the end user and the third party vendor generating a model representative of a computing environment of the third party vendor, including by (Lau [0022] lines 3-10, [0041] lines 1-11, [0043] lines 1-6 and [0087] lines 1-5; which shows being able to use relationship between request and response to generate a model/virtualization of the information viewed as including communication between third party service provider and servicer user):
based on the analyzing, detecting one or more relationships between particular type of request, from the end user, and corresponding particular type of response, to the particular type of request, from the third-party vendor (Lau [0022] lines 3-10, [0041] lines 1-11; which shows being able to determine a relationships based on monitoring/analysis between transactions thus viewed as including initial request and response, where it is seen specifically disclosed above the communication between client and sever/vendor information);
based on the one or more relationships, generating the model representative of the computing environment of the third party vendor (Lau [0022] lines 3-10, [0041] lines 1-11, [0043] lines 1-6 and [0087] lines 1-5; which shows being able to use the transaction data viewed as including relationship between transactions to generate a model representing component of the transaction thus viewed as components of the computing environment of third party).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Lau showing the modeling based on transaction relationship information into the modeling of Levi, for the purpose of increasing usability by providing a third party model for other uses when third party is not available to those uses, as taught by Lau [0022] lines 1-10.



However, Nan discloses implementing the mock server as a testing platform, the mock server being able to receive the subsequent requests and provide mock responses according to the model representative of the computing environment of the vendor (Nan [0020]-[0024], [0025] lines 1-9 and [0031]; which shows that the proxies that make up the mock server are part of testing and can interact with test cases and pass the invocation to the test case, thus viewed as received the call and providing a mock response where specifics of the mock/server proxy being a model representative of the computer environment of the vendor are seen specifically disclosed above).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Nan, showing the implementing of mock server as testing platform, into the mock server system of Levi as modified by Lau for the purpose of increasing usability by being able to execute testing logic in an agile way, as taught by Nan [0025] lines 6-9.

Levi as modified by Lau and Nan does not specifically disclose the specifics of a third party vendor.

which shows that remote sever can include/can be one that include a third party thus viewed as including a third party environment, where it is disclose specifically above the remote server is able to receive and respond to request calls).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Isaacson, showing the specifics of the remote sever being a third party vendor into the remote server system of Levi as modified by Lau and Nan, for the purpose of increasing usability by providing more options for a remote server to be run by, as taught by Isaacson [0041] lines 6-11.

As to claim 2, Levi discloses wherein the requests are made by the end user in a production environment (Levi [0010] lines 12-16 and [0017] lines 1-13; which shows that the users/end users of the client system are interacting with code on the client side where the code is executed thus viewed as a form of a production environment since the code is executed on the client side).

As to claim 8, Levi discloses a method for implementing a mock server, the method comprising:
receiving requests made from an end user to a vendor (Levi [0010] lines 12-16; which shows being able to receive the request calls sent from a client to a remote sever, viewed as the vendor/provider environment, associated with testing);
which shows the ability to receive communication between client and remote server, which is viewed as the vendor/provider environment where communications are viewed as including responses to request calls);
analyzing request-response pairs from the intercepted request and responses(Levi [0010] lines 12-16; which shows the communication and the analysis of the communication between a source client location and a remote server, where the communications are viewed as the request and the responses calls thus a type or request-response pairs analysis being performed);
building the mock server based on the analyzing the model representative of the environment of the vendor (Levi [0010] lines 12-16; Levi [0010] lines 12-16; which shows automatically creating/building mock server codes based on the analysis information, where it is seen specifically disclosed below information a model representation with the environment associated with analysis of information).

Levi does not specifically disclose based on the intercepted request and responses, generating a model representative of a computing environment of the third party vendor, including by: based on the analyzing, detecting one or more relationships between particular type of request, from the end user, and corresponding particular type of response, to the particular type of request, from the third-party vendor; based on the one or more relationships, generating the model representative of the computing environment of the third party vendor.

which shows being able to use relationship between request and response to generate a model/virtualization of the information viewed as including communication between third party service provider and servicer user):
based on the analyzing, detecting one or more relationships between particular type of request, from the end user, and corresponding particular type of response, to the particular type of request, from the third-party vendor (Lau [0022] lines 3-10, [0041] lines 1-11; which shows being able to determine a relationships based on monitoring/analysis between transactions thus viewed as including initial request and response, where it is seen specifically disclosed above the communication between client and server/vendor information);
based on the one or more relationships, generating the model representative of the computing environment of the third party vendor (Lau [0022] lines 3-10, [0041] lines 1-11, [0043] lines 1-6 and [0087] lines 1-5; which shows being able to use the transaction data viewed as including relationship between transactions to generate a model representing component of the transaction thus viewed as components of the computing environment of third party).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Lau showing the modeling based on transaction relationship information into the modeling of Levi, for the purpose of 


Levi as modified by Lau does not specifically disclose implementing the mock server as a testing platform, the mock server being able to receive the subsequent requests and provide mock responses according to the model representative of the computing environment of the vendor.

However, Nan discloses implementing the mock server as a testing platform, the mock server being able to receive the subsequent requests and provide mock responses according to the model representative of the computing environment of the vendor (Nan [0020]-[0024], [0025] lines 1-9 and [0031]; which shows that the proxies that make up the mock server are part of testing and can interact with test cases and pass the invocation to the test case, thus viewed as received the call and providing a mock response where specifics of the mock/server proxy being a model representative of the computer environment of the vendor are seen specifically disclosed above).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Nan, showing the implementing of mock server as testing platform, into the mock server system of Levi as modified by Lau for the purpose of increasing usability by being able to execute testing logic in an agile way, as taught by Nan [0025] lines 6-9.

Levi as modified by Lau and Nan does not specifically disclose the specifics of a third party vendor.

However Isaacson disclose that the specifics of a third party vendor (Isaacson [0041] lines 6-17; which shows that remote sever can include/can be one that include a third party thus viewed as including a third party environment, where it is disclose specifically above the remote server is able to receive and respond to request calls).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Isaacson, showing the specifics of the remote sever being a third party vendor into the remote server system of Levi as modified by Lau and Nan, for the purpose of increasing usability by providing more options for a remote server to be run by, as taught by Isaacson [0041] lines 6-11.

As to claim 16, Levi discloses wherein intercepted responses are stored in a database of the mock server (Levi [0033] lines 18-22 and [0043] lines 1-11; which shows that the received/intercepted responses can stored in a database that can be used by the mock server).

As to claim 17, Levi discloses wherein the mock responses are selected from the responses stored on the database (Levi [0043] lines 4-11; which shows that the mock sever can select/access the appropriate data in the database to return/respond with the appropriate data).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Levi, Lau, Nan and Isaacson as applied to claim 1 above, and further in view of Balasubramanian (Pub. No. US 2011/0154314 A1).

As to claim 3, Levi as modified by Lau, Nan and Isaacson does not specifically disclose however Balasubramanian discloses wherein the requests are made and the responses are received as part of a user acceptance testing (Balasubramanian [0070] lines 4-17; which shows the specifics of a user acceptance test that is able to receive request and provide response, where the specifics of the request calls and the responses received are disclosed in detail above).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Balasubramanian showing the user acceptance testing, into the testing system of Levi as modified by Lau, Nan and Isaacson, for the purpose of increasing usability by providing for further testing options to the user, as taught by Balasubramanian [0070] lines 2-10.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Levi Lau, Nan and Isaacson as applied to claim 1 above, and further in view of Cober et al. (Pub. No. US 2014/0100914 A1).

As to claim 4, Levi as modified by Lau, Nan and Isaacson does not specifically disclose however, Cober discloses wherein the responses to the requests are generated by a test environment of the third-party vendor (Cober [0058] lines 1-6; which shows a third party test environment for testing queries, where it is disclosed specifically above that the third party is generated responses to request calls thus together shows wherein the responses to the request calls are generated by a test environment of the third-party vendor).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Cober showing the third party environment for testing, into the testing system of Levi as modified by Lau, Nan and Isaacson, for the purpose of helping to increase usability by being able to fully debug operations, as taught by Cober [0058] lines 6-9.


Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Levi, Lau, Nan and Isaacson as applied to claims 1 and 8 above, and further in view of Jain (Pub. No. US 2019/0230164 A1).

As to claims 6 and 9, Levi as modified by Lau, Nan and Isaacson does not specifically disclose however, Jain discloses wherein the operations further comprise receiving, from the third-party vendor, a specifications list, wherein the model is further which shows the mock server being implement to meet specific requirement received, where these specific requirement are viewed as a specification list, where it is disclosed above the specifics of information received from the remote third party vendor being used to implement the mock server this includes the model information thus can be viewed as based on specification list).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Jain showing building a server to specifications, into the building of a mock server Levi as modified by Lau, Nan and Isaacson for the purpose of increasing usability by providing further control in building a mock server based on received requirements, as taught by Jain [0078] lines 7-10.

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Levi, Lau, Nan and Isaacson as applied to claim 1 and 8 above, and further in view of Eldar et al. (Pub. No. US 2010/0146600 A1).

As to claims 7 and 10, Levi as modified by Lau, Nan and Isaacson does not specifically disclose however, Eldar disclose wherein the mock server, when implemented, provides endpoints through which the end user may communicate (Eldar [0134] lines 7-11; which shows that mock server can include endpoints that allow for user interaction with it).

.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Levi, Lau, Nan and Isaacson as applied to claim 8 above, and further in view of Greer (Pub. No. US 2019/0045360 A1).

As to claim 11,  Levi as modified by Lau, Nan and Isaacson does not specifically disclose however, Greer discloses receiving an adjustment in configuration settings for the mock server; and adjusting one or more aspects of the mock server based on the received adjustment (Greer [0014] lines 2-11 and [0031] lines 16-19; which shows the ability to send to a testing serve configuration information for that testing server, where the configuration information can also be latter adjusted/modified as seen by the configuration modification trigger, wherein the specific details for the mock server are disclosed specifically above).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Greer showing adjustment of configuration setting of a sever, into to building of server of Levi as modified by Lau, .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Levi, Lau, Nan,  Isaacson and Greer as applied to claim 11 above, and further in view of Tabe (Pub. No. US 2018/0220338 A1).

 As to claim 12, Levi as modified by Lau, Nan, Isaacson and Greer does not specifically disclose however, Tabe discloses wherein the adjustment in the configuration settings changes a rate at which the mock server processes the subsequent request (Tabe [0128] lines 1-7 and [0129] lines 1-5; which shows a configuration may be adopted/adjusted to allow for an increase in speed of call processes calls, thus viewed as a change of rate of processing calls thus viewed as including subsequent request calls).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Tabe showing the adjustment of the change of rate of processing, into the adjustment of configuration information of Levi as modified by Lau, Nan, Isaacson and Greer, for the purpose increasing speed of processing and thus have more faster processing, as taught by Tabe [0129] lines 1-5.

Claims 13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Levi, Lau, Nan and Isaacson as applied to claims 8 and 15 above, and further in view of Liang et al. (Pub. No. US 2010/0005097 A1).

As to claim 13, Levi as modified by Lau, Nan and Isaacson does not specifically disclose however, Liang discloses receiving instructions to force a state on the mock server; and  causing, based on the received instructions, the mock server to enter into the state indicated in the received instructions, wherein the mock server, when forced into the state, provides a set of responses that corresponds to the forced state (Liang [0019] lines 1-12; which shows the ability for a test server to receive and recreate received test information, thus viewed as forced into that state for recreation, where it is viewed while in that state the server will respond like it is in that state, where the specifics of the mock server are disclosed specifically above).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Liang showing the ability to receive information and use it to set up a testing server, into the setting up a mocking sever for testing of Levi as modified by Lau, Nan and Isaacson, for the purpose of increasing ease of usability by allowing for selections of specific information user desires for the setup of the testing, as taught by Liang [0019] lines 1-12.

As to claim 18, Levi as modified by Lau, Nan and Isaacson fails to disclose however Liang discloses wherein the operations further comprise receiving which shows that a test/mock server uses the received captured information/documentations and is used in the building/setting information of the test/mock server, where it is disclosed specifically above the specifics of receiving information for the test/mock server creation from a remote third party that can include model environment information that can be based on received information).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Liang showing the ability to receive information and use it to set up a testing server, into the setting up a mocking sever for testing of Levi as modified by Lau, Nan and Isaacson, for the purpose of increasing ease of usability by allowing for selections of specific information user desires for the setup of the testing, as taught by Liang [0019] lines 1-12.

As to claim 19, it is comparable to claim 13 above and rejected under the same reasoning.

As to claim 20, Levi as modified by Lau, Nan and Isaacson fails to disclose, however Liang discloses wherein the state being forced is a state provided in the documentation. (Liang [0019] lines 1-12; which shows that received data/documentation is used to set/force the sever into the associated state)

.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Levi, Lau, Nan and Isaacson as applied to claim 8 above, and further in view of Rai et al. (Patent No. US 10,474,563 B1).

As to claim 14, Levi as modified by Lau, Nan and Isaacson does not specifically disclose however, Rai discloses wherein the request calls are made by the end user in one of a production environment or a live environment, and the responses to the request calls are generated by one of a test environment or a live server of the third-party vendor, the method further comprising: comparing the responses generated by the test environment to the responses generated by the live server to identify differences; and generating a message to the third-party vendor to inform the third-party vendor about the differences (Rai Col. 23 lines 48-59; which shows being able to provide output regarding the differences in the performances between test and production environment, viewed as including differences it output behavior, where it is disclosed specifically above the specifics of the request call are made by the end user and responses to request call).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Rai showing the comparing results in testing environment, into the testing system of Levi as modified by Lau, Nan and Isaacson, for the purpose of increasing ease of usability by providing information to the user and differences between results of testing and production environment, as taught by Rai Col. 23 lines 49-59.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Levi, Lau, Nan and Isaacson as applied to claim 8 above, and further in view of Poschel et al. (Pub. No. US 0219846 A1).

As to claim 21, Levi as modified by Lau, Nan and Isaacson does not specifically disclose however Poschel discloses wherein the request are application programming interface (“API”) calls to API endpoints of the third-party vendor, and wherein the model is representative of a testing environment provided by the third-party vendor (Poschel [0050] lines 13-19; which shows the request can be viewed as including API call to an end point associated with the third party, where it is seen specifically disclosed above the mock server is built based on the model and the mock server servers as a testing platform thus viewed that the model can be a representative of a testing environment).

Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Poschel showing the request including API calls to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD F WHEATON whose telephone number is (571)270-1779. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/BRADFORD F WHEATON/Examiner, Art Unit 2193                                                                                                                                                                                                        

/JAE U JEON/Primary Examiner, Art Unit 2193